Marshall, Justice.
In his appeal from his conviction of murder, for which he received a life sentence, James Doyle Colbert urges as his sole enumerated error the trial judge’s failure to charge, without a written *127request, on involuntary manslaughter.
Decided October 27, 1982.
Dan T. Pressley, Sr., for appellant.
V. D. Stockton, District Attorney, W. Brek Barker, Assistant District Attorney, Michael J. Bowers, Attorney General, Janice G. Hildenbrand, Staff Assistant Attorney General, for appellee.
“ [I]n the absence of a written request, failure to charge the lesser included offenses of voluntary or involuntary manslaughter is not error. [Cits.]” Foster v. State, 248 Ga. 409, 410 (1) (283 SE2d 873) (1981).
Moreover, even had there been a written request, “it is not necessary to give a request to charge the law as to involuntary manslaughter, Code § 26-1103 (b), where the defendant asserts that he or she fired a gun in self-defense.” Crawford v. State, 245 Ga. 89, 94 (3) (263 SE2d 131) (1980); Farmer v. State, 246 Ga. 253 (2) (271 SE2d 166) (1980).

Judgment affirmed.


All the Justices concur.